COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       UA Lewis, Peggie Stokes, Pegi Johnson, Toniece White and Maddison
                           White v. Star Realty Inc., Alan Girard and Muza Garard

Appellate case number:     01-19-00716-CV

Trial court case number: 2015-37315

Trial court:               215th District Court of Harris County

       Appellants appeal from a sanctions order signed on June 4, 2019. Appellants filed their
motion for new trial on July 3, 2019 and notice of appeal on September 17, 2019. Appellees filed
a motion to dismiss, claiming that this Court lacks jurisdiction because the notice of appeal was
not timely filed. This Court ordered the trial court clerk to file a special clerk’s record containing
documents necessary for this Court to determine whether it had jurisdiction. The special clerk’s
record was filed on December 10, 2019. On December 30, 2019, appellees filed a supplement to
their motion to dismiss.
         Unless a motion for new trial is timely filed, the notice of appeal is due within thirty days
after the judgment is signed. See TEX. R. APP. P. 26.1. The motion for new trial is timely filed if
filed within thirty days after the judgment is signed. See TEX. R. CIV. P. 329b(a). The record
indicates that appellants filed a timely motion for new trial on July 3, 2019. Because appellants
filed a timely motion for new trial, the time to file the notice of appeal was extended to ninety days
after the judgment was signed. See TEX. R. APP. P. 26.1(a)(1). The ninetieth day after judgment
was Monday, September 2, 2019, which was a legal holiday. See TEX. GOV’T CODE §
662.003(a)(6). When the deadline falls on a legal holiday, the filing deadline is extended to the
next day that is not a Saturday, Sunday, or a legal holiday. See TEX. R. APP. P. 4.1(a). Thus, the
deadline for filing the notice of appeal was Tuesday, September 3, 2019.
        An appellate court may extend the time to file the notice of appeal if, within fifteen days
after the deadline, the appellant files a motion for extension of time to file the notice of appeal. See
TEX. R. APP. P. 26.3). The Texas Supreme Court has held that, if an appellant files the notice of
appeal within the fifteen-day period after it is due, an extension of time is necessarily implied. See
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellants filed their notice of appeal
within the 15-day period after it was due and therefore, an extension is implied. The appellant
must, however, offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See TEX. R. APP. P. 10.5(b)(1)(C), 26.3; Jones v. City of Houston, 976 S.W.2d 676, 677
(Tex. 1998).
        Appellants have also failed to request or make financial arrangements for the filing of the
clerk’s record. Even if this Court determines that it has jurisdiction over this appeal, it may dismiss
the appeal for failure to request and make financial arrangements for filing the clerk’s record. See
TEX. R. APP. P. 37.3(b); 42.3. This Court has previously notified appellants of their failure to file
the clerk’s record, and the appeal may be dismissed at any time after our determination concerning
jurisdiction for failure to file the clerk’s record.
       Accordingly, unless appellants file, within 10 days of the date of this notice, a response
providing a reasonable explanation for untimely filing the notice of appeal, your appeal may be
dismissed. See TEX. R. APP. P. 42.3(c).
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly____
                    Acting individually  Acting for the Court


Date: ___February 6, 2020____